OPINION ON PETITION EOR REHEARING.
Frazer, C. J.
The only question presented for our consideration on the hearing, was fully decided in the original opinion. We are now asked to pass upon another point, which, though not previously suggested by the appellant’s counsel, was nevertheless fully considered in the consultation of the judges, but no allusion was made to it in the opinion, for the reason that we supposed it was not desired. Though it is too late on petition for a rehearing to present a point in argument for the first time, we have chosen in this case to relax that rule, for the purpose of giving our unqualified sanction .) the proposition expressed in the argument more doubtingly than it need be, that the same rules that apply to other criminal cases apply also to those of this particular class.
The point now urged is, that there was a fatal variance between the proof and the charge, the latter alleging a sale, and the proof establishing a giving. ■ We understand the indictment as clearly charging both a giving and selling. It is very true that this was bad pleading, and if a motion to quash had been made it must probably have been sustained. The charge was double, or else could not possibly *333have been true in both forms as to one drink of liquor, but the fault in pleading could not be reached by a motion for a new trial. There should have been two counts in the indictment, one for selling and the other for giving, if there was doubt as to which charge the evidence would sustain. But if the defendant goes to trial upon such an indictment as this was, it is sufficient if the evidence sustains one of the charges. Á verdict that he is guilty of one charge, and taking no notice of the other, is equivalent to a verdict of not guilty as to the latter, and will bar another prosecution for it.
H. TV. Harrington, for appellant.
D. M Williamson, Attorney General, for the State.
The petition for a rehearing is overruled.